Title: From John Adams to the President of Congress, 31 May 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Amsterdam, 31 May 1781. RC in John Thaxter’s hand PCC, No. 84, III, f. 181–182. printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:461.
John Adams provided an English translation of a memorial presented to the States General on 28 April by the Danish envoy, Mestral de Saint Saphorin. The diplomat called on the Dutch government to evacuate the Volta River forts of Creve Coeur and Good Hope and thereby end its encroachment on the Danish establishment along the African coast in present day Ghana.
